ORDER
Appellant Perry Joseph McFarland, serving a term of life imprisonment, has appealed from the Vanderburgh Circuit Court's denial of his petition for post-conviction relief. The Indiana Court of Appeals affirmed by memorandum. - McFarland v. State, 546 N.E.2d 133 (Ind.App.1989).
McFarland has petitioned for transfer on several grounds, including a claim that the Court of Appeals lacks jurisdiction over appeals involving post-conviction petitions from those serving life sentences. McFarland is correct that docketing his 1989 appeal in the Court of Appeals was error. While such appeals are now heard initially by the Court of Appeals, prior to January 1, 1990, they were heard by this Court. Ind.Appellate Rule 4(A)(7) (1989). We grant McFarland's petition to transfer.
On the merits of the issues presented by McFarland's appeal, the Court of Appeals correctly held that he was not entitled to relief. We adopt that court's memorandum opinion. App.R. 11(B)(8).
We affirm the trial court.
All Justices concur.